CLD-095                                               NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                 No. 18-2738
                                 ___________

                          STANLEY J. CATERBONE,
                                         Appellant

                                      v.

  LANCASTER CITY BUREAU OF POLICE; CRAIG STEDMAN, Lancaster County
     District Attorney; STEVE MIDCLIFF, CEO Lancaster Regional Hospital; DR.
ANTHONY MASTROPIETRO, Medical Director Lancaster Regional Hospital; LINDA
    S. WENGER, PA-C Lancaster Regional Hospital; CHRISTINE M. DANG, M.D.
Lancaster Regional Hospital; MASTROPIETRO ASSCOCIATES FAMILY PRACTICE;
 BLACK AND BLACK DENTAL; DR. JOHN E. BLACK, III, Black and Black Dental;
   SOUTHEAST HEALTH CLINIC BRIGHTSIDE BAPTIST CHURCH; DR. LEO
     DORIZYNSKI, Psychiatry Department Lancaster General Hospital; DR. SEAN
   COLDREN, M.D. Psychiatry Department Lancaster General Hospital; DR. EMILY
  PRESSLEY, M.D. Psychiatry Department Lancaster General Hospital; DR. DANIEL
MCINTYRE, M.D. Lancaster General Hospital; LANCASTER GENERAL HOSPITAL
  DEPARTMENT OF PSYCHIATRY; DR. TATE, Lancaster Emergency Associates of
Lancaster General Hospital; AMY MILLHOUSE, Lancaster General Hospital; OFFICER
     ERIC MCCRADY, Lancaster City Bureau of Police; LANCASTER COUNTY
   MENTAL HEALTH/MENTAL RETARDATION DEPARTMENT COUNTY OF
  LANCASTER; JAMES MCLAUGHLIN, Director Mental Health/Mental Retardation
Department; CRISIS INTERVENTION OF LANCASTER COUNTY; MR. MCCARDY,
        Executive Director Crisis Intervention of Lancaster County; BOARD OF
 COMMISSIONERS COUNTY OF LANCASTER PA; DENNIS STUCKEY, Chairman
     Board of Commissioners County of Lancaster PA; HOUSE OF PASTA BAR &
   RESTAURANT; YORGEY'S RESTAURANT & BAR; UPS COPY STORE; ART
  WARD PROPERIETOR UPS COPY STORE; PENNSYLVANNIA STATE POLICE
    TROOP J. LINCOLN HIGHWAY EAST; COMMANDER PA STATE POLICE
   TROOP J LINCOLN HIGHWAY EAST; PENNSYLVANIA DEPARTMENT OF
    TRANSPORTATION (PENNDOT); BEVERLY J. POINTS, Esq. Legal Counsel
 Pennsylvania Department of Transportation; LANCASTER COUNTY DEPARTMENT
   OF SHERIFFS; TERRY BERGMAN, Sheriff of Lancaster County Department of
   Sheriffs; MARK REESE, Chief Deputy Lancaster County Department of Sheriffs;
    RANDALL O. WENGER, Prothonotary; LANCASTER REGIONAL MEDICAL
                                      1
 CENTER; DR. L. WENGER, Lancaster Regional Medical Center; WEIS MARKETS;
 WEIS PHARMACY; AMY BRENT, Pharmacist District Manager Weis Market; CVS
   PHARMACY Manor Shopping Center; FULTON FINANCIAL CORPORATION;
FULTON BANK; MR. R. SCOTT SMITH, CEO Fulton Financial Corporation; PHILLIP
WENGER, COO Fulton Financial Corporation; MR. CRAIG RODA, CEO Fulton Bank;
  MS. DANA CHRYST, Board of Directors Fulton Financial Corporation; GENERAL
 HOSPITAL; DR. WEST, New Holland Dental Clinic; LANCASTER NEWSPAPERS
   INC.; STEVE WEAVER, Manager Lancaster Newspaper; JOHN BUCKWALTER,
  Board of Directors Chairman Lancaster Newspapers; HIGH INDUSTRIES; FRANK
MACCABE, High Hotels; S. DALE HIGH, High Industries; BARLEY SNYDER LLC.;
   SHAWN LONG, Esq., Barley Snyder LLC; WGAL TV-8; PAUL QUINN, General
Manager WGAL TV-8; DOUG ALLEN, WGAL TV-8; JANELLE STELLSON, WGAL
       TV-8; SUSAN SHIPIRO, WGAL TV-8; BARBARA BARR, WGAL TV-8;
   LANCASTER COUNTY BOARD OF COMMISSIONERS LANCASTER; COPY
  MAX/IMPRESSO OFFICE MAX; LANCASTER COUNTY CLERK OF COURTS,
   Lancaster County Court of Common Pleas; RYAN P. AUMENT, Lancaster County
        Clerk of Courts; LANCASTER GENERAL HOSPITAL EMERGENCY
      DEPARTMENT; NURSE 1, of July 13 2009 of the Lancaster General Hospital
 Emergency Department; NURSE 2, of July 13 2009 of the Lancaster General Hospital
  Emergency Department; DR. VITO DICAMILLO, of the Lancaster General Hospital
 Emergency Department; WACHOVIA BANK; BRANCH MANAGER WACHOVIA
  BANK; ANNIE BAILEYS RESTAURANT AND BAR; MARION COURTROOM
  RESTAURANT AND BAR; MARION STREET CAFE; MIKE GEESEY, Proprietor
    Marion Courtroom; ALLEY KAT BAR AND RESTAURANT; JOHN KATRAS,
 Proprietor Alley Kat Bar and Restaurant; BRETT STABLEY, Manager Alley Kat Bar
  and Restaurant; ROSA ROSA RESTAURANT; RUBY TUESDAY RESTUARANT
     BAR AND GRILL Manor Shopping Center; VALENTINOS CAFE, Lancaster;
    BRICKYARD BAR; LANCASTER COUNTY RESTUARANT ASSOCIATION;
 DAVID PFLUMM; PENNSYLVANIA CAREER LINK, Liberty Place; LANCASTER
   EMPLOYMENT TRAINING AGENCY (LETA); MARK SPRUNGER, Executive
Director LETA; RED ROSE TRANSIT AUTHORITY (RRTA); DAVID KILMER, Red
 Rose Transit Authority; LANCASTER CITY POLICE BUREAU; KEITH SADDLER,
 Chief of Police Lancaster City Police Bureau; SGT. RICHARD COSMORE, Lancaster
 City Police Bureau Lancaster; CITY HOUSING INSPECTION DEPARTMENT; MR.
      MCGUIRE, Lancaster City Housing Inspection; DEPARTMENT AND NON-
 UNIFORMED UNION REPRESENTATIVE; LANCASTER CITY POLICE UNION;
      RICHARD GRAY, Mayor City of Lancaster; LANCASTER COUNTYWIDE
COMMUNICATIONS; WILLIAM RICHARD PLANK; RESIDENTS OF 1200 BLOCK
     FREMONT STREET LANCASTER PA; LANCASTER COUNTY DISTRICT
  ATTORNEY OFFICE; CRAIG STEDMAN, Lancaster District Attorney; MICHAEL
 LANDIS, Detective Lancaster County District Atty Office; LOUIS FARINA, President
     Judge Lancaster County Court of Common Pleas; JUDGE JAMES P. CULLEN,
 Lancaster County Court of Common Pleas; PENNSYLVANIA LIQUOR CONTROL

                                       2
  BOARD, Commonwealth of Pennsylvania; THOMAS CORBETT, Attorney General
  Office Pennsylvania Attorney General; UNITED STATES ATTORNEY OFFICE OF
   THE EASTERN DISTRICT OF PENNSYLVANIA; ERIC HOLDER, United States
    Attorney General; FEDERAL BUREAU OF INVESTIGATION (FBI), Harrisburg
     Office; FEDERAL BUREAU OF INVESTIGATION (FBI), Philadelphia Office;
     SHERYL CROW, Interscope Recording Artist; UNITED STATES NATIONAL
   SECURITY AGENCY (NSA); UNITED STATES DEPARTMENT OF DEFENSE
(D.O.D.); DEPARTMENT OF DEFENSE INTELLIGENCE AGENCY (DIA); ROBERT
     GATES, United States Secretary of Defense; BARACK OBAMA, United States
  President; DR. AMINTA HAWKINS-BREAN, PH.D. Vice President Student Affairs
Millersville University; JODIE RICHARDSON, Secretary of Student Affairs Millersville
    University; LORI B. AUSTIN, Director of Judicial Affairs Millersville University;
   VICTOR DESANTIS, Director Graduate Studies and Research Program Millersville
     University; MARJORIE M. WARMKESSLER, PH.D. Humanities Librarian and
       Librarian Instruction Coordinator Millersville University; MILLERSVILLE
  UNIVERSITY POLICE DEPARTMENT; NATHANIEL BOMBERGER, Legislative
   Assistant; P. MICHAEL STURLA, Pennsylvania House of Representatives; JOHN
  ROCHAT, Chief of Police Millersville Borough Police Department; MILLERSVILLE
     BOROUGH POLICE DEPARTMENT; ROBERT S. WALKER; ATT MOBILE
 PHONE; SPRINT MOBILE PHONE; BEST BUY; HILDEY'S BAR; THE JUKE BOX;
     JOHN KATRAS; FLEET AND AUTO; PRESS ROOM; LNP ENTERPRISES;
  ALLSTATE INSURANCE COMPANY; OFFICE MAX; LANCASTER REGIONAL
 HEALTH SYSTEM; PATIENT FIRST URGENT CARE; ALTANA RESTAURANT;
   BEN FRANK; AMALFI PROPERTIES; TELLUS360 BAR AND RESTUARANT;
   CORTY BYRON; ANNIE BAILEY' S RESTAURANT; JOSHUA FUNK; CIGAR
   BAR; DANIEL FALCON; LANCASTER DISPENSING COMPANY; BRADLEY
      DEFORGE; JUDY ROSS; YORGOS BAR AND RESTAURANT; GEORGE
 KATSAROS; MRS. KATSAROS; LENS CRAFTERS; DR. JOHN H. BROADDUS &
    ASSOCIATES, Optometrists; CARTRIDGE WORLD; KOHLS DEPARTMENT
  STORE; EYEMART EXPRESS STORE; DR. HARRY BREITMAN; OFFICE MAX
    STORE #854; CENTRAL INTELLIGENCE AGENCY, CIA; LEON PANETTA,
 Director, Central Intelligence Agency; MARRIOTT MOTEL; PENN SQUARE GRILL
   AND BAR; INTERSTATE HOTELS & RESORTS; SPRING HOUSE BREWING
  COMPANY, Taproom; President DONALD J. TRUMP; MR. JEFFREY SESSIONS,
   United States Attorney General, U.S. Department of Justice; GEICO ADVANTAGE
    INSURANCE COMPANY; JESSICA BAAS of Geico Insurance Company; RICH
RUOFF, Founder of Roots and Blues; LANCASTER ROOTS AND BLUES FESTIVAL;
   DENNIS REINAKER, Lancaster County Court of Common Pleas President Judge;
 DAVID ASHWORTH, Lancaster County Court of Common Pleas Judge; JEFFREY D.
   WRIGHT, Lancaster County Court of Common Pleas Judge; ADAM J. WITKONIS,
Lancaster County Magisterial District Court Judge; LANCASTER COUNTY DISTRICT
 ATTORNEY'S OFFICE; LANCASTER COUNTY DISTRICT ATTORNEY'S OFFICE
     CHIEF OF DETECTIVES; MASON PFLUMM, Stalking, Harassment, Threats;

                                         3
 ABIGAL PFLUMM, Stalking, Harassment, Threat; ELIZABETH PFLUMM, Stalking,
 Harassment, Threats; KEAGAN PFLUMM, Stalking, Harassment, Threats; WILLIAM
    PFLUMM, Stalking, Harassment, Threats; GREG BURIE, Stalking, Harassment,
   Threats; KEVIN HOBDAY, Stalking, Harassment, Threats; ANNA CATERBONE,
 Stalking, Harassment, Threats; STEVE CATERBONE, Stalking, Harassment, Threats;
      PHIL CATERBONE, Stalking, Harassment, Threats; KIESHLA CALCORFI,
          Pritz/Enterprise Auto- False Statements to Authorities; LANCASTER
    BARNSTORMERS; DAKOTA BASEBALL; IAN RIZOW; BOB LISS; STEVE
ZUCKERMAN; BOB ZUCKERMAN; FREMONT STREET NEIGHBORS; ROBERT
     GEIGER; CAROL GEIGER; CHARLES WEICKSEL; JOSHUA M TANNER;
CHARLES WEICKSEL; KARLA AREAS; THEODORE R WILSON, JR.; JENNIFER
   N WILSON; CHARLES S WEICKSEL, SR.; LINDA NOLL; FRANK C FIX, II; A
  MARLENE FIX; JANICE L MCELROY; NORBERT E. HERR; BERYL M. HERR;
     WILLIAM C HOLZ; JILL SHORT; CHRISTINE MCCUEN; VIVAK PATEL;
RONALD N TROUT; JEANETTE E. TROUT; KATHERINE SHAMBAUGH; BRUCE
    E CULLERS; TRACEY L. CULLERS; KENNETH W LAUKHUFF; MARLENE
LAUKHUFF; M EILEEN BAUER; BRIAN M PARIS; JUSTIN E FISHER; 789 MAIN
       STREET LLC; DAVID M SCHRECK; EDWARD EVINS; FRANCES C
  FOEHLINGER; RONALD D BOWMAN; LORI C BOWMAN; DANIEL COLON;
      DAWN M SUTTON; KENDALL SUTTON; ERIK GRAHAM; COURTNEY
GRAHAM; RONALD L GROFF; HELEN E. GROFF; RICHARD L BOAS; SYLVIA F
BOAS; MARYANN BECHTEL; PETE BECHTEL; MEGAN BECHTEL; WALTER F
HERZOG; BARBARA SAGERER; THU VAN NGUYEN; HOI THI DOAN; FRED L.
 DINGS, II; MELODY M DINGS; ELIZABETH M DEAN; FAIZA ALI; RICHARD L
     HILL; LINDA L HILL; MANUEL TORIBIO; TORIBIO TORIBIO; SABRINA
  KAUFFMAN; SANDRA DELAHOZ; JAMES T BORTZFIELD; LINDA MOYER;
 DANIEL MOYER, IV, Garages and Orchard; THERESA A ARMARTER; MELVIN
         STEPHANIE; JONATHAN MICHAEL MCDOWELL; ROBERTA M
ZETTLEMOYER; PROGRAM ASSISTANCE CORP; JACQUELINE N FLAHARTY;
 DAVID DARRAH; BELLVEDERE INN; THE HONORABLE EDWARD G. SMITH,
  United States District Court for the Eastern District of Pennsylvania; CENTER CITY
BRANCH LANCASTER YMCA; RAYMOND PENNINO; VILLANOVA WEST BAR
AND RESTUARANT; RANDY, Bartender; HOUSE OF PASTA; ASHLEY DOE; THE
GRAHAMS; LOWES STORE; MILLER OPTICAL; TJ ROCKWELLS RESTAURANT
     AND BAR; MANHIEM TOWNSHIP POLICE DEPARTMENT; M&T BANK;
      KRISTINA E. FINDIKYAN; HEARST CORPORATION; WGAL-TV; SGT.
CHARLES M. MELHORN of Manheim Township Police Department; PETE ANDERS
of Millersville University Police Department; MILLERSVILLE UNIVERSITY POLICE
   DEPARTMENT; TURKEY HILL CONVENIENCE STORES; PENNSYLVANIA
   SUPERIOR COURT PROTHONOTARY; PENNSYLVANIA SUPREME COURT
 PROTHONOTARY; MARK ZUCKERBERG; FACEBOOK; PA FILE AND SERVE;
  JAMES ELMER MITCHELL; JOHN BRUCE JESSEN, CIA Torture Psychologists;
   NAUGHTY GOOSE BAR; LOXLEY' BAR AND RESTAURANT; SKETCHERS

                                         4
     STORE; AMVETS POST 19; SONS OF SQUADRON 19; KEVIN MILLER;
  CHRISTOPHER A. WRAY, Director of the FBI; WEIS PHARMACY; JOHN DOE,
  Pharmacist One Weis Pharmacy; JANE DOE, Pharmacist Two Weis Pharmacy; CVS
PHARMACY; JOHN DOE, Pharmacist One CVS Pharmacy; BRENDEES IRISH BAR;
MISTER LUBECENTER; JARRAD BERKIHISER, Acting Chief, Lancaster City Police
Dept; D KANUCK of the Lancaster City Police Department; S.A.I.C. CORPORATION;
   DEBORAH LEE JAMES, CEO, S.A.I.C. Corporation; BOBBY RAY INMAN; LT.
 BRADLEY SHENK, Lancaster City Police Department; OFFICER HERR, Lancaster
City Police Departments; OFFICER ROTHERMEL, Lancaster City Police Department;
   OFFICER HAGEN, Lancaster City Police Department; LANCASTER COUNTY
  PRISON; CHERYL STEBERGER, Warden, Lancaster County Prison; LT. LEESE,
      Lancaster County Prison; DR. LEE, Lancaster County Prison; MDJ ADAM
WITKONIS, Lancaster County District Magistrate; ADA ELLISON, Assistant Lancaster
County District Attorney; DR. LIVIA K. BAUBLITZ, D.O.; ASHLEY BLAKE, Pretrial
 Intake Specialist, Lancaster County Court Administration, Bail Supervision; DANENE
  SORACE, Lancaster City Mayor; DENISE REINAKER, Lancaster County Court of
  Common Pleas President Judge; GINA HASPEL, Director of the Central Intelligence
                   Agency, CIA; NEW HOLLAND DENTAL CLINIC
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. Civil No. 18-cv-02710)
                      District Judge: Honorable Jeffrey L. Schmehl
                      ____________________________________

            Submitted for Possible Dismissal Due to a Jurisdictional Defect,
             Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 7, 2019

           Before: CHAGARES, RESTREPO, and SCIRICA, Circuit Judges

                            (Opinion filed February 19, 2019)
                                        ________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             5
PER CURIAM

       Stanley J. Caterbone appeals from an order of the United States District Court for

the Eastern District of Pennsylvania, which dismissed his complaint. We will dismiss his

appeal under 28 U.S.C. § 1915(e)(2)(B)(i).

       Caterbone filed a “Preliminary Injunction for Emergency Relief,” followed by an

“Amended Preliminary Injunction for Emergency Relief,” each naming 294 defendants.

The District Court construed the filings as a complaint and an amended complaint. After

granting Caterbone’s motion to proceed in forma pauperis (“IFP”), on July 24, 2018, the

Court dismissed the majority of the claims in the complaints with prejudice as factually

frivolous under the screening provisions of § 1915(e)(2)(B)(i). However, the Court

dismissed without prejudice Caterbone’s claims based on an involuntary commitment in

2016 and a false arrest and imprisonment claim on a stalking charge in November 2017,

and allowed Caterbone to file a second amended complaint within thirty days, based on

those claims only.

       Instead of filing a second amended complaint, Caterbone filed a motion for

reconsideration, appearing to defend the sufficiency of his earlier filed amended

complaint. The District Court denied the motion on August 1, 2018, and Caterbone

appealed.

       We first address our appellate jurisdiction. We have jurisdiction to review final

orders of the District Court. 28 U.S.C. § 1291. We generally do not have jurisdiction to

consider an appeal from an order when any of the claims have been dismissed without

prejudice. See Borelli v. City of Reading, 532 F.2d 950, 951-52 (3d Cir. 1976) (per

                                             6
curiam). But because Caterbone did not file a second amended complaint within the time

that the District Court allowed, the dismissal of his claims without prejudice has become

final.1 See Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir. 1992).

       Under 28 U.S.C. § 1915(e)(2)(B)(i), we must dismiss an appeal that “lacks an

arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

We agree with the District Court that the claims of the amended complaint that were

dismissed with prejudice consisted of rambling and vague allegations that lacked any

arguable basis in fact. And to the extent any of the allegations were grounded in reality,

those claims failed for the other reasons given by the District Court: (1) the complaint

fails to comply with Rule 8 of the Federal Rules of Civil Procedure, as it lacks “a short

and plain statement of the claim showing that the pleader is entitled to relief”; (2) there is

no private right of action under the criminal statutes that Caterbone cites; (3) he attempts

to sue entities or persons that are immune from suit, such as federal agencies, the

Pennsylvania State Police, and state court judges; and (4) many of his claims are barred

by the two-year statute of limitations for civil rights claims. See Dkt. #5. As for the

claims that were dismissed without prejudice, we agree with the District Court that those

claims were also deficient as pleaded, as Caterbone’s complaint failed to provide

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on




1
  Indeed, the District Court denied Caterbone’s motion for reconsideration, and
Caterbone filed his notice of appeal, before the 30 days had elapsed. We therefore
review both the dismissal order and the order denying reconsideration.
                                               7
its face.’” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)).

       Caterbone’s motion for reconsideration also lacked merit. Because the motion

failed to point out any error in the District Court’s original decision that would require

reconsideration, or otherwise provide a basis for reconsideration, the District Court did

not abuse its discretion in denying the motion. See Lazaridis v. Wehmer, 591 F.3d 666,

669 (3d Cir. 2010) (per curiam).

       Similarly, Caterbone’s notice of appeal and the documents that he filed in support

of this appeal do not explain how his amended complaint complied with Fed. R. Civ. P.

Rule 8, nor does he challenge the District Court’s other bases for dismissal: that there is

no private right of action under the criminal statutes that he cites, that he has attempted to

sue immune persons and entities, and that many of his claims are time-barred. Rather,

the documents simply repeat fantastical allegations from his amended complaint and add

other similarly improbable allegations. Because the appeal has no arguable legal merit,

we will dismiss the appeal under 28 U.S.C. § 1915(e)(2)(B)(i). See Third Circuit LAR

27.4 and I.O.P. 10.6.




                                              8